UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7336



EDWARD W. JEFFERSON,

                                              Plaintiff - Appellant,

          versus


TIMOTHY WOODRUM, Sergeant; STANLEY SHELTON,
Captain; PAM COATES, CO 1; TANGI WILLIAMS, CO
1; CHARLES KIMBROW, R.N.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-1933-JFM)


Submitted:   February 8, 2000             Decided:   March 14, 2000


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Angela Michelle Eaves, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward W. Jefferson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Jefferson v. Woodrum, No. CA-98-1933-JFM (D.

Md. May 18, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court's judgment or order is marked as
"filed" on May 17, 1999, the district court's records show that it
was entered on the docket sheet on May 18, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2